UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4611


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DANA ROSS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:05-cr-00009-JPJ-PMS-1)


Submitted: March 13, 2018                                         Decided: March 15, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Roanoke, Virginia, Nancy C. Dickenson,
Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Abingdon, Virginia, for Appellant. Rick A. Mountcastle, United States Attorney,
Roanoke, Virginia, Jean B. Hudson, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dana Ross appeals the district court’s judgment revoking his supervised release

and sentencing him to 18 months’ imprisonment. On appeal, Ross argues that this

sentence is procedurally unreasonable and violates due process because the district court

relied on unproven or false factual assumptions. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation

of supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “We

will affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.”   Id. (internal quotation marks omitted).      “In determining whether a

[revocation] sentence is plainly unreasonable, we first decide whether the sentence is

unreasonable . . . follow[ing] generally the procedural and substantive considerations that

we employ in our review of original sentences.” United States v. Crudup, 461 F.3d 433,

438 (4th Cir. 2006). A supervised release revocation sentence is procedurally reasonable

if the district court considered the Chapter Seven advisory policy statement range and the

18 U.S.C. § 3553(a) factors it is permitted to consider in a supervised release revocation

case, and explains the sentence adequately. See 18 U.S.C. § 3583(e) (2012); United

States v. Thompson, 595 F.3d 544, 546-47 (4th Cir. 2010). A revocation sentence is

substantively reasonable if the district court states a proper basis for concluding the

defendant should receive the sentence imposed, up to the statutory maximum.            See

Crudup, 461 F.3d at 440. Only if a sentence is found unreasonable will we assess

whether it is plainly unreasonable. Id. at 439. A sentence is plainly unreasonable if it is

clearly or obviously unreasonable. Id.

                                            2
      The district court revoked Ross’ supervised release after Ross admitted that he had

been arrested for driving while intoxicated. The court had revoked Ross’ supervised

release for driving while intoxicated twice previously, and had imposed revocation

sentences of 10 days served on weekends, and three months, respectively. Ross argues

that the district court wrongly assumed that Ross had driven while intoxicated on

additional occasions for which he had not been held accountable, and that the court

varied upward from the advisory policy statement range of 6 to 12 months to impose an

18-month sentence in order to punish these actions. The record does not reflect that the

district court relied on any unfounded assumptions or speculations in sentencing Ross to

18 months’ imprisonment. Rather, the court considered the advisory policy statement

range and applicable 18 U.S.C. § 3553(a) factors and explained that because the court’s

previous, below-policy-range sentences had clearly not persuaded Ross to stop drinking

and driving, an upward variance was necessary to provide adequate deterrence and

protect the public. Because the district court adequately explained the sentence, the

sentence is procedurally reasonable, and we need not determine if it was plainly

unreasonable.

      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.


                                                                             AFFIRMED




                                            3